Citation Nr: 1731842	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant had service in the Air National Guard from July 1978 to February 1996, with a period of active duty training from August 1978 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant requested a Board hearing in the September 2013 VA Form 9, but subsequently withdrew that request in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the appellant had service in the Air National Guard from July 1978 to February 1996.  More specifically, the appellant served in the Air National Guard of Indiana between July 22, 1978 and December 9, 1981; in the Air National Guard of Oklahoma between December 10, 1981 and November 16, 1984; and in the Air National Guard of Indiana between November 17, 1984 and June 23, 1986, and again between August 26, 1994 and February 2, 1996.  See NGB Forms 22.  There is a DD Form 214 of record showing active duty training from August 1978 to December 1978.  

Service treatment records establish that appellant was seen on February 2, 1994, with complaint of feeling weak, sweaty and light headed while in the field and    that he also reported nausea and dry mouth, after which he was assessed with heat exhaustion.  Appellant appears to have been diagnosed with diabetes the following month in March 1994.  

On remand, efforts must be made to verify the type of appellant's service in the Air National Guard on February 2, 1994.  If appellant was serving on active duty training on this date, an opinion should be obtained to determine if the symptoms reported on February 2, 1994, represent the incurrence of diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the type of appellant's service in the Air National Guard on February 2, 1994.  
2.  If, and only if, it is established that appellant was serving on active duty training on February 2, 1994, obtain an opinion to determine if the symptoms he reported on that date represent the incurrence of diabetes.  

3.  After undertaking the development above and 
any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



